United States Court of Appeals
                     For the First Circuit


No. 08-1703

                        Town of Winthrop,

                      Plaintiff, Appellant,

                               v.

                Federal Aviation Administration,

                      Defendant, Appellee.


                          ERRATA SHEET

     The opinion of this Court issued on May 8, 2009 is amended
as follows:

     The sentence beginning on page 5 line 8 is amended so that
it now reads "At then of this process, the Town voluntarily
agreed to eliminate thirty-seven of the documents from its FOIA
request."

     The first sentence of footnote 5 on page 8 is deleted.

     The second sentence of footnote 5 on page is amended so that
it now reads "After its in camera review, the district court
ordered that an additional nine documents be released to the
Town, and the agency provided those documents at the close of the
hearing."

     Footnote 7 on page 10 is deleted.